DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 14, 2020 was received. Claims 1 and 3 were amended. Claims 2, 4 and 12-13 were canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued May 14, 2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Kim (KR20150142591A, using machine translation) in view of Niskanen (KR20160033057A, using machine translation) on claims 1-8, 10-11 and 14-15 are withdrawn, because the claims have been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Kim (KR20150142591A, using machine translation) in view of Niskanen (KR20160033057A, using machine translation) as applied to claims 1-8, 10-11 and 14-15 above, and further in view of Jang (US20140363985) on claim 9 is withdrawn, because the claim has been amended. 
Claims 1, 3, 5-8, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20150142591A, using machine translation) in view of Niskanen (KR20160033057A, using machine translation), Qian (US20160276148) and Sano (US20130252437). 
Regarding claim 1, Kim teaches a method of o forming a silicon nitride film using plasma enhanced atomic layer deposition (PEALD) (abstract, page 4 last paragraph, page 9 last paragraph) (a method for manufacturing a silicon nitride thin film using plasma atomic layer deposition by performing a unit cycle at least once). Kim teaches to contacting a composition for forming the silicon nitride film (silicon precursor) with a substrate to adsorb the composition in the substrate (page 4 last paragraph, page 9 third paragraph), wherein the composition is an organic silicon precursor with silicon-nitrogen bond (see chemical formula 1 and chemical formula 2) (adsorbing an organic silicon precursor including a silicon-nitrogen bond on a substrate). Kim teaches to generate plasma while injecting a reaction gas (exciting a first plasma while injecting a first reaction gas) (page 4 last paragraph, page 9 third paragraph), wherein the reaction gas is mixture of nitrogen and ammonia (nitrogen gas and a hydrogenation gas), which is the same first reaction gas as the claimed invention (page 10 fourth paragraph, page 12 example 2 sixth paragraph). Kim teaches first reaction gas is supplied at a flow rate of 100 to 10000sccm which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
In re Robentson, 49 USPQ2d 1949(1999). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second plasma with nitrogen gas as suggested by Niskanen in the method of forming a silicon nitride film with PEALD as disclosed by Kim because Niskanen teaches the second nitrogen plasma leads to densification of the deposited SiN and improvement of the film properties (paragraph 0227). 
	Kim in view of Niksanen does not explicitly teach the injecting the second reaction gas at flow amount ranging from 1000 to 100000sccm. However, Qian teaches a method of depositing silicon nitride film by atomic layer deposition (abstract, paragraph 0014) and disclose the flow rate of the nitrogen reactant gas (paragraphs 
	Kim in view of Kiskanen and Qian does not explicitly teach the first reaction gas ratio. However, Sano teaches a method of forming a silicon nitride thin film by performing cycles of supplying a source gas and cycles of supplying plasma exiting reaction gas (abstract, paragraphs 0004 and 0070). Sano discloses the flow ratio of the ammonia gas and nitrogen gas is adjusted to for desired nitriding capability and modifying capability of the reaction gas (paragraph 0117). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimized the flow ratio of hydrogenation gas and nitrogen gas in the method of forming a silicon nitride thin film as disclosed by Kim in view of Kiskanen and Qian to yield the desired nitriding capability and modifying capability of the reaction gas. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 3, Kim teaches the hydrogenation gas is ammonia (page 10 fourth paragraph, page 12 example 2 sixth paragraph).
Regarding claim 5, Niskanen teaches the second reaction gas is nitrogen gas (paragraphs 0015-0017, 0073, claim 1).
Regarding claim 6, Niskanen teaches the first plasma is excited a 150QW to 250W, and the second plasma is excited as 150W to 300W, which are inside of the claimed ranges (paragraphs 0019-0020).
Regarding claim 7, Kim teaches the substrate temperature is 100 to 600ºC (page 5 third paragraph), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 8, Kim teaches the silicon precursor is formula 2 
    PNG
    media_image1.png
    93
    231
    media_image1.png
    Greyscale
, with R1 to R7 indecently of each other hydrogen, C1 to C4 alkyl or C2 –C4 alkenyl (page 3 last paragraph to page 4 sixth paragraph), which reads on the chemical formula 2 of the instant claim. 

	Regarding claim 11, Kim teaches the silicon nitride film has a silicon-nitrogen/silicon-hydrogen area ratio (Si-N/Si-H) of 194.43 (see example 2, page 12 fifth paragragraph to page 13 first paragraph, table 2), which is inside of the claimed range.
	Regarding claim 14, Kim teaches the silicon nitride thin film has an oxygen element content of 2.5% (see example 2, page 12 fifth paragragraph to page 13 first paragraph, table 2), which is inside the claimed range. Kim teaches the silicon nitride film has a silicon-nitrogen/silicon-hydrogen area ratio (Si-N/Si-H) of 194.43 (see example 2, page 12 fifth paragragraph to page 13 first paragraph, table 2), which is inside of the claimed range.
Regarding claim 15, Niskanen teaches the silicon nitride has a step coverage of at least 80% (paragraphs 0010, 0011 and 0207). In addition, However, it is the position of the examiner that property of the silicon nitride thin film has a step coverage of 80% of more is inherent, given that the method and material (PEALD of silicon nitride film, adsorbing an organic silicon precursor on a substrate, first plasma with hydrogen containing gas, second plasma with nitrogen gas) disclosed by Kim in view of Niskanen and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20150142591A, using machine translation) in view of Niskanen (KR20160033057A, using machine translation), Qian (US20160276148) and Sano (US20130252437) as applied to claims 1, 3, 5-8, 10-11 and 14-15 above, and further in view of Jang (US20140363985).
Regarding claim 9, Kim in view of Niskanen teaches all limitation of this claim, except the structure of the organic silicon precursor of the instant claim. However, Jang teaches an amino-silyl amine compound that is used a silicon containing precursor for depositing silicon nitride film using PEALD (abstract, paragraphs 0003 and 0052) and discloses the Bis-Dimethylaminomethylsilyl Trimethylsilyl Amine (example 8) with structure 
    PNG
    media_image2.png
    145
    195
    media_image2.png
    Greyscale
is used as a silicon precursor for depositing silicon nitride film using PEALD (paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bis-Dimethylaminomethylsilyl Trimethylsilyl Amine as a silicon precursor as suggested by Jang in the method of forming a silicon nitride film by PEALD as disclosed by Kim in view of Niskane because Jang teaches such compound has a thermal stability and high volatility, and being maintained in a liquid state at room temperature and under pressure where handling is easy; it also has low activation energy to thereby have excellent reactivity, and doe s not produce non-volatile by-product to be capable of easily forming a silicon containing thin fil having high purity (paragraphs 0002 and 0021-0022).
Response to Arguments
Applicant's arguments filed August 14, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Kim and Niskanen do not teach the newly added features.
Niskanen teaches to use the silicon halide as silicon precursors which teach away from Kim. 

In response to Applicant’s arguments, please consider the following comments:
The newly amended features are addressed in the rejections above. New references are cited. 
Niskanen teaches a method of forming a silicon nitride film using PEALD (abstract, paragraph 0007) and discloses a second plasma with second reaction gas is generated after a first plasma with first plasma gas with hydrogen species, wherein the second reaction gas is nitrogen gas without hydrogen containing species, which is the same as the claimed invention (paragraphs 0015-0017, 0073, claim 1). Niskanen teaches the second nitrogen plasma leads to densification of the deposited SiN and improvement of the film properties (paragraph 0227). Although Niskanen’s silicon precursor is different from Kim’s, one of ordinary skill in the art would have recognized the benefit of “densification of the deposited SiN and improvement of the film properties” by supplying extra nitrogen in the process of making silicon nitride using PEALD would be applicable to any silicon precursors. The rejection is not based on substituting .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717